Exhibit 10(d)
 
PPL CORPORATION
EXECUTIVE SEVERANCE PLAN


THIS SEVERANCE PLAN, adopted by PPL Corporation, a Pennsylvania corporation, is
being established to provide for the payment of severance benefits to certain of
its eligible employees in the event of an involuntary termination of employment
meeting the conditions described herein.
 
Section 1. Definitions.  Unless the context clearly indicates otherwise, when
used in this Plan:
 
(a) “Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.
 
(b) "Affiliate" shall mean, with respect to any Person, any other Person,
directly or indirectly, controlling, controlled by, or under common control with
such Person or any other Person designated by the Committee in which any Person
has an interest.
 
(c) “Base Salary” means Employee’s annual rate of base salary in effect on the
date in question.
 
(d) “Board” means the Board of Directors of PPL Corporation.
 
(e) "Cause" for termination by the Company of the Employee's employment shall
mean the occurrence of any of the following:
 
(i) the Employee’s engagement in misconduct which is materially injurious to the
Company or any of its Affiliates;


(ii) the Employee’s insubordination after clear and lawful direction;


(iii) the Employee’s commission of a felony in the performance of duties to the
Company of any of its Affiliates;


(iv) the Employee’s commission of an act or acts constituting any fraud against
or embezzlement from the Company or any of its Affiliates;


(v) the Employee’s material breach of any confidentiality or non-competition
covenant entered into between the Employee and the Company or any of its
Affiliates;


(vi) the Employee’s employment with a competitor while employed by the Company
or any of its Affiliates; or


(vii) egregious violation of Company policy resulting in termination.


The determination of the existence of Cause shall be made by the Committee in
good faith, which determination shall be conclusive for the purpose of this
Plan.


(f) "Code" shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto, and the regulations and guidance promulgated thereunder.
 
(g) “Committee” means the Chief Executive Officer of PPL Corporation and the
Vice President of Human Resources & Services of PPL Services Corporation, or
such other person or persons designated by the Compensation, Governance and
Nominating Committee of the Board (the “Compensation Committee”) from time to
time; provided, however, that if any member of the Committee  is directly
affected by an exercise of discretion, the Compensation Committee shall act as
the Committee with respect to that matter.
 
(h) “Company" shall mean PPL Corporation and shall include its subsidiaries and
any successor to its business and/or assets which assumes and agrees to perform
this Plan by operation of law, or otherwise.  For purposes of this Plan, an
Employee's employment by (including termination of such employment) and
compensation from any subsidiary of the Company shall be deemed employment by
and compensation from the Company.
 
(i) “Eligible Employee” means an Employee whose employment with their Employer
is terminated due to a Qualifying Termination; provided, however, that,
notwithstanding the foregoing:
 
(1)  the term “Eligible Employee” shall not include:
 
(i) any Employee who is eligible to receive in connection with the same
Qualifying Termination severance or similar type payments under the provisions
of any other severance pay plan of, or any agreement (including but not limited
to any employment or severance agreement) with, the Employer or an Affiliate;


(ii) a “specific professional” or part time Employee, of an Employer or any
other Employee who is not a regular, full-time Employee (as determined by the
Employer in accordance with employment policies and practices established by
such Employer);


(iii) any Employee who is not, as of the date immediately prior to his or her
termination of employment, being paid on the Employer’s U.S.A. payroll;


(iv) any individual performing services for an Employer who is treated by such
Employer as a leased worker or an independent contractor; or


(v) an Employee who is a member of a collective bargaining unit with which an
Employer negotiates and with respect to whom no coverage under this Plan has
been provided by a collective bargaining agreement; and
 
(2)  the employment of an Employee shall not be considered to have been
“involuntarily terminated” (and therefore will not be deemed to have a
Qualifying Termination) in any of the following circumstances:
 
(i) an Employee whose employment with an Employer is terminated by reason of a
transfer to the employ of another Employer or an Affiliate;


(ii) an Employee whose employment with an Employer is terminated by reason of a
transfer to the employ of another entity into which the Employer is merged or
otherwise consolidated; provided such entity adopts this Plan;


(iii) an Employee whose employment is terminated upon the expiration of a leave
of absence by reason of his or her failure to return to work at such time;


(iv) an Employee whose employment with an Employer is terminated in connection
with the sale of stock or the sale by such Employer of all or part of its assets
if (i) such Employer determines in its sole discretion that either (A) in
connection with such sale such Employee was offered employment for a comparable
position at a comparable salary, annual bonus opportunity and employee benefits
with the purchaser of the Employer’s stock or assets or (B) such Employee
voluntarily elected not to participate in the selection process for such
employment and (ii) the purchaser adopts this Plan; or


(v) an Employee whose employment is terminated due to death or Total Disability
or voluntary termination.


(j) “Employee” means an employee of an Employer who holds one of the position
classifications specified in Schedule A annexed hereto or an equivalent
position, as determined from time to time for individual positions by the
Committee.
 
(k) “Employer” means the Company and any other Affiliate of the Company which
adopts this Plan with the consent of their Board.
 
(l) “Plan” means this PPL Corporation Executive Severance Plan as in effect from
time to time.
 
(m)“Qualifying Termination” means a termination of an Eligible Employee’s
employment by the Employer without Cause.
 
(n) “Release” means a release to be signed by an Eligible Employee in such form
as the Company shall determine, which shall, to the extent permitted by law,
waive all claims and actions against the Employers and Affiliates and such other
related parties and entities as the Company chooses to include in the release
except for claims and actions for benefits provided under the terms of this Plan
(which Release is not revoked by the Eligible Employee).
 
(o) “Total Disability” means the Employee is unable to perform with or without
reasonable accommodation in all material respects his or her duties and
responsibilities to the Company and its Affiliates, by reason of a physical or
mental disability or infirmity, which inability is reasonably expected to be
permanent and has continued for a period of 12 consecutive months, as reasonably
determined by the Company.
 
Section 2. Severance Benefits.  Each Eligible Employee who executes a Release
prescribed by the Company within 45 days following a Qualifying Termination (and
who does not revoke such Release) shall be entitled to the lump sum cash payment
and continuing benefits set forth in Schedule A that corresponds to the Eligible
Employee’s position classification as of the date of termination.  In addition
to the severance benefits described in Schedule A, each Eligible Employee shall
be entitled to receive any unpaid Base Salary through the date of such Eligible
Employee’s termination, and prompt reimbursement of any unreimbursed expenses
properly incurred by such Eligible Employee in accordance with Company policies
prior to the date of such Eligible Employee’s termination.  Such Eligible
Employee shall also receive such other benefits, if any, to which such Eligible
Employee may be entitled pursuant to the terms and conditions of the employee
compensation, incentive, equity, benefit or fringe benefit plans, policies or
programs of the Company, other than any Company severance policy.
 
Section 3. Form and Time of Payment.  The cash severance pay benefits payable to
an Eligible Employee by his or her Employer under Section 2 shall be paid to
such Eligible Employee in a single lump sum less applicable withholdings, except
as provided pursuant to Section 4, within 60 days after the Eligible Employee’s
date of Qualifying Termination; provided, however, that if such 60-day period
begins in one calendar year and ends in a second calendar year, then such
severance pay benefits shall not be paid until the second of such two calendar
years (regardless of whether the Eligible Employee delivers the Release in the
first calendar year or in the second calendar year).
 
Section 4. Tax and Other Withholding.  Each Employer shall withhold from any
amount payable to an Eligible Employee pursuant to this Plan, and shall remit to
the appropriate governmental authority or the Company, any income, employment or
other tax the Employer is required by applicable law to so withhold and remit on
behalf of such Eligible Employee, and  any  amounts owed to the Company.
 
Section 5. Plan Administration.  This Plan shall be administered by the
Committee.  The Committee shall have discretionary and final authority to
interpret and implement the provisions of this Plan and to determine eligibility
for benefits under the Plan.  The Committee shall perform all of the duties and
exercise all of the powers and discretion that the Committee deems necessary or
appropriate for the proper administration of this Plan.  Every interpretation,
choice, determination or other exercise by the Committee of any power or
discretion given either expressly or by implication to it shall be conclusive
and binding upon all parties having or claiming to have an interest under this
Plan or otherwise directly or indirectly affected by such action, without
restriction, however, upon the right of the Committee to reconsider or
redetermine such action. The Committee may adopt such rules and regulations for
the administration of this Plan as are consistent with the terms hereof, and
shall keep adequate records of its proceedings and acts.  The Committee may
employ such agents, accountants and legal counsel (who may be agents,
accountants and legal counsel for an Employer) as may be appropriate for the
administration of the Plan.  All reasonable administration expenses incurred by
the Committee in connection with the administration of the Plan shall be paid by
the Employer.
 
Section 6. Claims Procedure.  If any person (hereinafter called the “Claimant”)
feels he or she is being denied a benefit to which he or she is entitled under
this Plan, such Claimant may file a written claim for said benefit with the
Committee.  Within 90 days of the receipt of such claim the Committee shall
determine and notify the Claimant as to whether he or she is entitled to such
benefit.  Such notification shall be in writing and, if denying the claim for
benefit, shall set forth the specific reason or reasons for the denial, make
specific reference to the pertinent Plan provisions, and advise the Claimant
that he or she may, within 60 days of the receipt of such notice, request in
writing to appear before the Committee or its designated representative for a
hearing to review such denial.  Any such hearing shall be scheduled at the
mutual convenience of the Committee or its designated representative and the
Claimant, and at such hearing the Claimant and/or his or her duly authorized
representative may examine any relevant documents and present evidence and
arguments to support the granting of the benefit being claimed.  The final
decision of the Committee with respect to the claim being reviewed shall be made
within 60 days following the hearing thereon, and the Committee shall in writing
notify the Claimant of its final decision, again specifying the reasons therefor
and the pertinent Plan provisions upon which such decision is based.  The final
decision of the Committee shall be conclusive and binding upon all parties
having or claiming to have an interest in the matter being reviewed.  The
Claimant shall have the right to be provided, on request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim for benefits.  All documents, comments, records, and other
information will be considered for review, regardless of whether such
information was previously considered or not in the initial denial of a claim.
 
Section 7. Plan Amendment and Termination.  The Company shall have the right and
power at any time and from time to time to amend this Plan, in whole or in part,
by written document executed by its duly authorized representative and at any
time to terminate this Plan; provided, however, that no such amendment or
termination shall reduce the amount of severance pay payable under this Plan to
a former Employee whose employment with an Employer terminated prior to the date
of such amendment or termination, or defer the date for the payment of such
former Employee’s benefit hereunder , without the consent of such former
Employee.
 
Section 8. Nature of Plan and Rights.  This Plan is an unfunded employee welfare
benefit plan and no provision of this Plan shall be deemed or construed to
create a trust fund of any kind or to grant a property interest of any kind to
any Employee or former Employee.  Any payment which becomes due under this Plan
to an Eligible Employee shall be made by his or her Employer out of its general
assets, and the right of any Eligible Employee to receive a payment hereunder
from his or her Employer shall be no greater than the right of any unsecured
general creditor of such Employer.
 
Section 9. No Right to Employment.  Except as expressly provided herein, this
Plan shall not interfere in any way with the right of the Company to reduce
Employee’s compensation or other benefits or terminate Employee’s employment,
with or without Cause.  Any rights that Employee shall have in that regard shall
be as set forth in any applicable employment agreement between Employee and the
Company.
 
Section 10. Spendthrift Provision.  No right or interest of an Eligible Employee
under this Plan may be assigned, transferred or alienated, in whole or in part,
either directly or by operation of law, and no such right or interest shall be
liable for or subject to any debt, obligation or liability of such Eligible
Employee.
 
Section 11. Applicable Law.  This Plan shall be governed and construed in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and, where not pre-empted by ERISA, the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of laws principles thereof.
 
Section 12. Effectiveness.  This Plan shall be effective as of the date of
adoption by the Compensation Committee on July 26, 2012 and shall remain in
effect until terminated pursuant to Section 7 of this Plan.
 
Section 13. Section 409A of the Code.
 
(a) Although the Employer does not guarantee to an Eligible Employee any
particular tax treatment relating to the payments and benefits under this Plan,
it is intended that such payments and benefits be exempt from, or comply with,
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Plan shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.  Notwithstanding any provision herein to the
contrary, in no event shall the Employer be liable for, or be required to
indemnify the Eligible Employee for, any liability of the Eligible Employee for
taxes or penalties under Code Section 409A.
 
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service”.
 
(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (iii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect; and
(iv) such payments shall be made on or before the last day of the Eligible
Employee’s taxable year following the taxable year in which the expense was
incurred.
 
(d) Whenever a payment under this Plan specifies a payment period with reference
to a number of days (e.g., “payment shall be made within sixty (60) days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Employer.
 
(e) If under this Plan, an amount is to be paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.
 
(f) Notwithstanding anything herein to the contrary, if the Eligible Employee
is, as of the date of termination, a “specified employee” for purposes of Treas.
Reg. § 1.409A-1(i), then any amount of deferred compensation that is payable to
the Eligible Employee hereunder that is neither a short-term deferral within the
meaning of Treas. Reg. § 1.409A-1(b)(4) nor within the involuntary separation
pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will not be paid before the
date that is six months after the date of termination, or if earlier, the date
of the Eligible Employee’s death.  Any payments to which the Eligible Employee
would otherwise be entitled during such non-payment period will be accumulated
and paid or otherwise provided to the Eligible Employee on the first day of the
seventh month following such date of termination, or if earlier, within 30 days
of the Eligible Employee’s death to his or her surviving spouse (or to the
Eligible Employee’s estate if the Eligible Employee’s spouse does not survive
the Eligible Employee).
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Plan has been executed as of this 26th day of July,
2012.
 

   
PPL CORPORATION
             
By:
     
William H. Spence
Chairman, President and Chief Executive Officer



 
 

 

--------------------------------------------------------------------------------

 



 
Schedule A
 


 
 
Position Classification Tier 1
Severance Benefits
 
· Severance pay: 2 years of  Eligible Employee’s Base Salary
· Group benefit continuation:  For Employee and covered family members, a lump
sum amount, in cash, equal to the aggregate amount of COBRA premiums otherwise
payable by Eligible Employee (based upon the COBRA rate in effect on the date of
such termination of employment) for the twenty-four (24) month period
immediately following the date of termination (assuming for this purpose that
COBRA continuation coverage would have been available for such twenty-four (24)
month period).
· Career services:  Outplacement assistance at the level offered to executive
level employees for a period of 2 years, up to a maximum in fees of $50,000.
 
 
Position Classification Tier 2
 
· Severance pay:  12 months of Eligible Employee’s Base Salary
· Group benefit continuation:  For Employee and covered family members, a lump
sum amount, in cash, equal to the aggregate amount of COBRA premiums otherwise
payable by Eligible Employee (based upon the COBRA rate in effect on the date of
such termination of employment) for the twelve (12) month period immediately
following the date of termination (assuming for this purpose that COBRA
continuation coverage would have been available for such twelve (12) month
period).
· Career services:  Outplacement assistance at the level offered to executive
level employees for a period of 12 months, up to a maximum in fees of $25,000.
 


